DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-15 are  rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hosaka et al [US 2018/0350994[
►	With respect to claim 1, Hosaka et al (figs 4A/4B or 5A/5B, text [0001]-[0986]) discloses the claimed thin film transistor comprising:
	an active layer (108, text [0235]-[0244]) on a substrate (102); 
	a gate electrode (114, text [0235], [0215]) configured to be spaced from the active layer and partially overlapped with the active layer; and 
	a gate insulating layer (110/147/116 of figure 4A/4B or 110/116 of figure 5A/5B), at least a part of the gate insulating layer being disposed between the active layer and the gate electrode, 
	wherein the gate insulating layer includes: 

		a second gate insulating layer (147/116 of hollow/silicon nitride of figures 4A/4B or 116 	of silicon nitride figure 5A/5B, text [0235]-[0244], [0125], [0207]) configured to have a dielectric 	constant (k) which is different from a dielectric constant of the first gate insulating layer, and 	disposed in a same layer as the first gate insulating layer, 
		wherein at least a part of the second gate insulating layer is disposed between the 	active layer and the gate electrode, and 
	wherein a lateral surface of the first gate insulating layer is in contact with a lateral surface of the second gate insulating layer.
►	With respect to claims 3-5, (cross view figs 4A/4B or 5A/5B and top view of figure 1A) disclose, wherein from a top plan view, the second gate insulating layer completely surrounds the first gate insulating layer;   from a top plan view, the first gate insulating layer is disposed inside an area defined by the gate electrode;  wherein at least a part of the second gate insulating layer extends to a lateral surface and an upper surface of the gate electrode.
►	With respect to claims 6-7. Hosaka et al (figs 5A/5B) discloses the second gate insulating layer (silicon nitride) has the dielectric constant (k) which is higher than that of the first gate insulating layer (silicon oxide); , wherein the second gate insulating layer includes at least one among hafnium oxide (IfO2), zirconium oxide (ZrO2), aluminum oxide (A1203), silicon nitride (SiNx), and titanium oxide (TiO2).
►	With respect to claim 8, Hosaka et al discloses the second gate insulating layer has the dielectric constant (k) which is lower than that of the first gate insulating layer (the second gate insulating layer 147/116 having hollow & silicon nitrtide, the first insulating layer 110 having high –k hafnium oxide – text [0239], [0207], [0205]).

►	With respect to claim 11, Hosaka et al (text [0143], [0152], [03383]) discloses the active layer (InGaZnO4) includes: a first oxide semiconductor layer; and a second oxide semiconductor layer on the first oxide semiconductor layer.
►	With respect to claim claims 12-13, Hosaka et al (fig 4A) discloses wherein the second gate insulating layer includes a pore (hollow 147); wherein the pore of the second gate insulating layer is disposed between the active layer and the gate electrode.
►	With respect to claim claim 14 & 15, Hosaka et al (figs 4A/4B & 5A/5B) discloses wherein the second gate insulating layer includes an interface;  wherein the interface of the second gate insulating layer is disposed between the active layer and the gate electrode.
►	With respect to claim 16, Hosaka et al (figures 22 & 24 using transistors figs 4A/4B or 5A/5B, text [0001]-[0986]) discloses the claimed  display device comprising: 
	at least one pixel driving circuit (750) on a substrate (701); and 
	a display element (782, text [0436]-[0438]) electrically connected with each of the at least one pixel driving circuit, and used to display an image, 
	wherein each pixel driving circuit includes at least one thin film transistor (750 using transistor embodiment of figure 4A/4B or figure 5A/5B), 
	wherein each thin film transistor includes: 
		an active layer (108) on the substrate; 
		a gate electrode (114) configured to be spaced from the active layer and partially 	overlapped with the active layer; and 

		wherein the gate insulating layer includes: 
			a first gate insulating layer (110, silicon oxide) between the active layer and the 			gate electrode; and 
			a second gate insulating layer (147/116 of hollow/silicon nitride of figures 4A/4B 		or 116 of silicon nitride figure 5A/5B, text [0235]-[0244], [0125], [0207]) configured to 			have a dielectric constant (k) which is different from a dielectric constant of the first 			gate insulating layer, the second gate insulating layer disposed in a same layer as the 			first gate insulating layer, and provided 	to surround the first gate insulating layer, and 			wherein at least a part of the second gate insulating layer is disposed between the 			active layer and the gate electrode.
►	With respect to claim 17, Hosaka et al (figs 4A/4B or 5A/5B)  discloses at least a part of the second gate insulating layer extends to a lateral surface and an upper surface of the gate electrode.
►	With respect to claim 18, Hosaka et al (figs 5A/5B) discloses the second gate insulating layer (silicon nitride) has the dielectric constant (k) which is higher than that of the first gate insulating layer (silicon oxide).
►	With respect to claim 19, Hosaka et al discloses the second gate insulating layer has the dielectric constant (k) which is lower than that of the first gate insulating layer (the second gate insulating layer 147/116 having hollow & silicon nitrtide, the first insulating layer 110 having high –k hafnium oxide – text [0239], [0207], [0205]).
,►	With respect to claim 20, Hosaka et al (figs 4A & 5A) discloses the active layer includes a channel portion (108i) overlapped with the gate electrode (114), and at least a part of the first gate insulating layer (110) and at least a part of the second gate insulating layer (147/116) are disposed on the channel portion of the active layer.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819